Citation Nr: 1609958	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee post-traumatic arthritis, residuals of patellectomy.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee post-traumatic arthritis. 

3.  Whether a separate compensable rating is warranted for left knee instability. 

4.  Whether a separate compensable rating is warranted for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1964 to October 1966. 

This appeal derived from a claim for an increased disability rating for the service-connected left knee disability and a downstream element (initial rating) of a claim for service connection for a right knee disability that was received in March 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for right knee post-traumatic arthritis, and assigned an initial 10 percent disability rating effective March 14, 2008 (the day the service connection claim was received by VA), and denied an increased disability rating in excess of 10 percent for the service-connected left knee post-traumatic arthritis, residuals of patellectomy.  The Veteran entered a notice of disagreement with the initial disability rating assigned for the right knee disability and the denial of an increased disability rating for the left knee disability.  

In August 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  As discussed in detail below, the Board is granting separate 10 percent disability ratings for right and left knee instability and remanding the issues of ratings for disability ratings in excess of 10 percent for right and left knee instability and right and left knee post-traumatic arthritis for further development; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.    

The issues of initial disability ratings in excess of 10 percent for right knee instability, left knee instability, and right knee post-traumatic arthritis and an increased disability rating in excess of 10 percent for left knee post-traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire rating period from March 14, 2008, the service-connected right and left knee disabilities have, at minimum, been manifested by slight instability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating for instability of the left knee have been met for the entire rating period from March 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating for instability of the right knee have been met for the entire rating period from March 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting separate 10 percent ratings for right and left knee instability, for the entire initial rating period from March 14, 2008, and remanding the issues of initial disability ratings in excess of 10 percent for right and left knee instability and right knee post-traumatic arthritis, and an increased disability rating in excess of 10 percent for left knee post-traumatic arthritis; therefore, no discussion regarding VCAA notice or assistance duties is necessary.

Separate Ratings for Right and Left Knee Instability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is in receipt of a 10 percent disability rating for left knee post-traumatic arthritis (residuals of patellectomy) and a 10 percent initial rating for right knee post-traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5260, from March 14, 2008.  (The Board is remanding the issues of disability ratings in excess of 10 percent for left and right post-traumatic arthritis for further development.)

After a review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether the right and left knee disabilities have been manifested by at least slight instability for the entire initial rating period from March 14, 2008 to warrant separate 10 percent disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

A July 2008 VA examination report notes that the Veteran reported that the left knee gives way intermittently, but denied symptoms of joint instability or episodes of dislocation or subluxation.  The July 2008 VA examination report notes no instability associated with either knee.  An August 2008 VA treatment record notes that the Veteran reported that the left knee gave way the previous day, causing him to fall.  August 2008 VA treatment records note that the Veteran wore braces on both knees to improve stability.  The treatment records note that the Veteran reported multiple instances of the right or left knee giving way, causing him to fall.   

A September 2009 VA examination report notes that the Veteran wears braces on both knees because the knees buckle.  The Veteran reported subjective bilateral knee symptoms of instability and giving way in both knees and that his knees buckle while walking, which causes him to fall.  The September 2009 VA examination report notes, upon physical examination, no instability associated with either knee.  The November 2015 VA examination report notes, upon physical examination, 1+ (0-5 millimeters) medial joint instability in both knees.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from March 14, 2008, the right and left knee disabilities have, at minimum, been manifested by slight instability, which more nearly approximates the criteria for 10 percent disability ratings under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  As such, separate disability ratings of 10 percent under Diagnostic Code 5257 for the right and left knee disabilities are warranted.   

The Board will not address in this decision entitlement to separate disability ratings in excess of 10 percent or any extraschedular considerations, to include entitlement to a TDIU, for any part of the initial rating period because the Board has bifurcated and remanded the remaining questions of entitlement to initial disability ratings in excess of 10 percent for right knee instability, left knee instability, and right knee post-traumatic arthritis, and an increased disability rating in excess of 10 percent for left knee post-traumatic arthritis.  The Board will address these matters in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  Such bifurcation of the issues permits a grant of separate 10 percent disability ratings for right and left knee instability to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to the remaining issues on appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).


ORDER

From March 14, 2008, a separate 10 percent initial disability rating for left knee instability is granted.

From March 14, 2008, a separate 10 percent initial disability rating for right knee instability is granted.


REMAND

Initial and Increased Disability Ratings for the Right and Left Knee Disabilities

Pursuant to the August 2015 remand instructions, the Veteran was afforded a VA examination in November 2015 to assist in determining the severity of the service-connected right and left knee disabilities.  First, the Board finds it unclear as to whether the VA examiner was able to review the recent records added to the claims file.  The November 2015 VA examination report notes that "more records [were] being scanned" into the VBMS system and these records "could change th[e] report if reviewed in the future."  Review of the VBMS system reflects that additional VA treatment records were uploaded close in time to the November 2015 VA examination (within two weeks) and the Board finds it unclear from the VA examiner's statements whether these records were available for review. 

Next, the November 2015 VA examination report appears inconsistent with the other evidence of record.  The VA examiner noted that the Veteran did not have any scars associated with the service-connected right and left knee disabilities; however, an October 2008 VA scars examination report clearly notes the presence of right and left knee surgical scars.  In fact, service connection for right and left knee scars has already been granted.  See February 2009 rating decision.  The November 2015 VA examiner also noted that the Veteran did not use any assistive devices; however, the VA treatment records associated with the claims file have consistently documented almost constant use of bilateral knee braces.  See e.g., February 2015 VA treatment record.  

Additionally, upon physical examination at the November 2015 VA examination, range of motion testing reflected bilateral knee flexion to 140 degrees and extension to 0 degrees with pain noted in both flexion and extension that causes functional loss.  The VA examiner also assessed that pain, fatigue, lack of endurance, and incoordination significantly limit functional ability with repeated use over a period of time with respect to each knee, but indicated that this functional impairment could not be described in terms of range of motion without speculation.  The VA examiner did not provide the reasons why such an opinion would require speculation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; therefore, the Board is remanding for further VA examination.       

Accordingly, the issues of initial disability ratings in excess of 10 percent for right knee instability, left knee instability, and right knee post-traumatic arthritis, and an increased disability rating in excess of 10 percent for left knee post-traumatic arthritis, are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) (with a VA examiner other than the one who conducted the November 2015 VA examination) to assist in determining the limitations and functional impairment of the service-connected right and left knee disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.

Following examination of the Veteran, the VA examiner should offer the following opinions:

Is there any functional loss after repetitive testing attributable to pain, fatigue, lack of endurance, or incoordination associated with the right or left knee disability, to include any loss of range of motion due to pain?

Is there any additional limitation of motion after repetitive testing attributable to pain, fatigue, lack of endurance, or incoordination associated with the right and left disability, to include any loss of range of motion due to pain?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

2.  Then, readjudicate the issues on appeal.  If any of the issues on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


